Citation Nr: 0946932	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in September 2009.  A transcript of 
that hearing is of record.  At this hearing, the Veteran 
withdrew his claim for service connection for a knee 
disability.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is likely attributable 
to noise exposure during military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss is the 
result of noise exposure  from military service.  He 
described working on Midway Island for 18 months in a crash 
crew, escorting planes into and out of the island.  The 
Veteran noted that being a member of the crash crew entailed 
meeting the aircraft on the flight line when it landed, 
taking it to the hanger, and dealing with maintaining the 
planes and plane crashes.  The Veteran stated that he was 
required to stand within 20 feet of a propeller plane's 
engine in order to perform his duties.  He also reported 
riding on fire engines and working near planes for the 
remainder of his time in the military without the use of 
hearing protection.  The Veteran denied noise exposure 
outside of the military service.  See May 2007 statement from 
the Veteran, and August 2007 VA examination.

The Veteran's entrance and separation examinations dated in 
November 1950 and July 1954 respectively, both contained 
whispered voice examinations revealing hearing acuity of 
15/15.

The Veteran was afforded a VA examination in August 2007.  
The examiner diagnosed the Veteran with moderate sloping to 
profound sensorineural hearing loss from 1500 Hz to 8000 Hz 
in the right ear, noting that hearing was within normal 
limits from 250 Hz to 1000 Hz.  In the left ear, the examiner 
diagnosed the Veteran with mild sensorineural hearing loss 
from 250 Hz to 1000 Hz, to a moderate sloping to profound 
sensorineural hearing loss from 1500 Hz to 8000 Hz.  On the 
question of whether the Veteran's hearing loss was related to 
military service, the examiner noted that she had reviewed 
the record, and opined that it was less likely as not that 
the Veteran's hearing loss was caused by or a result of his 
time in the military in light of the Veteran's normal whisper 
test at the time of discharge.

The August 2007 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
75
85
LEFT
35
35
55
60
65

Pure tone threshold averages were 62 decibels for the right 
ear, and 53.75 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.

The record also contains a November 2008 letter by D.W., 
M.A., CCC/A, a clinical audiologist at the University of 
California at San Diego, stating that the Veteran's bilateral 
sensorineural hearing loss more likely than not was due to 
his years of military service in Air Transport from December 
1951 to August 1954, pending review of the Veteran's 
discharge paperwork.  The audiologist noted that this history 
of noise exposure was likely a factor in this Veteran's 
hearing loss, especially as subsequent history with this 
Veteran did not reveal any other noise exposure known to be a 
contributing factor to hearing loss.  

The audiologist, D.W. submitted a follow-up letter in 
February 2009, using a study conducted by the Institute of 
Medicine of the National Academies which was authorized by 
Congress, to support her opinion that the Veteran's current 
hearing loss was related to military service.  The 
audiologist quoted the study which stated that "review of 
service medical records for veterans who left the military 
service during the period from WWII to 2002 suggests that 
documented audiometric testing at entrance into, and 
separation from service had not been adequate throughout the 
period to evaluate changes in hearing associated with 
military service.  D.W. noted that the report argued 
repeatedly that "it is critical to obtain an audiogram at 
entrance and exit from military service to clearly establish 
whether noise-induced hearing loss developed during military 
service."  D.W. noted that in the Veteran's case, only a 
whispered voice test was administered at discharge from the 
military in 1954 and not an audiometric test.

D.W. argued that with no audiogram administered upon entrance 
or exit from the military and no data following noise-induced 
hearing loss from adults as they age, there is probative 
value in assessing specific instances in which the Veteran 
was exposed to damaging noise levels while performing his 
duties for air transport.  D.W. noted that the Veteran's 
military records show that in less than 10 percent of his 
service time he had already been exposed to 135 jet aircraft, 
113 commercial carrier aircraft, and 50 support aircraft from 
July 1952 through November 1952 at damaging levels.  Further 
supporting her conclusion that the Veteran's hearing loss was 
related to military service, D.W. also argued that the level 
of hearing protection provided during the Veteran's period of 
service should also be considered in evaluating his hearing 
loss, noting that especially in the 1950s hearing protection 
was inadequate.  She noted that the Noise and Military 
Service study stated that "data analyzed by the committee 
has led to the conclusion that military hearing conservation 
activities dating from the late 1970s were not adequate to 
protect the hearing of service members."  Further, the study 
noted that "from World War II through the 1970s would have 
been even less adequate to protect the hearing of service 
members than programs in place since the late 1970s because 
only early hearing protection devices of limited 
effectiveness were available."  In summary, D.W. opined that 
the Veteran's history of noise exposure in the military along 
with inadequate hearing protection availability was likely a 
factor in the Veteran's hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, the Veteran is currently diagnosed with bilateral 
sensorineural hearing loss.  The Veteran has reported in-
service noise exposure while serving as part of the crash 
crew in an air transport squadron.  The Veteran described 
being constantly around the engines of aircraft for his 
entire period of service, noting that his responsibilities 
included meeting the plane when it landed, leading it to the 
hanger, and tending to crash landings.  In this regard, the 
Board notes that the Veteran is competent to describe in-
service exposure to loud noises (see Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002)).  The Veteran's DD Form 214 
notes that his military occupational specialty (MOS) was in 
air transport, which supports the Veteran's statement 
regarding in-service acoustic trauma.  As such, the Board 
finds that the record adequately demonstrates that the 
Veteran was in fact exposed to acoustic trauma while serving 
in the military.

Regarding a nexus between the Veteran's currently diagnosed 
bilateral hearing loss and his military service, the August 
2007 VA examiner opined that it was less likely as not that 
the Veteran's hearing loss was caused by or a result of his 
time in the military, especially in light of the Veteran's 
normal whispered voice test at the time of discharge.  No 
further rationale or explanation was provided other than the 
examiner noting that a whispered voice test was normal at 
discharge.

As noted above, the record also contains a medical opinion 
from D.W., M.A., CCC/A, a clinical audiologist at the 
University of California at San Diego, stating that the 
Veteran's bilateral sensorineural hearing loss was more 
likely than not due to his years of military service in air 
transport from December 1951 to August 1954.  D.W. laid out 
several reasons for her conclusion that the Veteran's current 
hearing loss was related to military service.  First, she 
noted that there was no evidence of post-service noise 
exposure which could have been a contributing factor to the 
Veteran's hearing loss.  Second, D.W. noted that the Veteran 
was not provided with adequate hearing protection.  To 
support her assertion, she quoted the Institute of Medicine 
of the National Academies study which concluded that "from 
World War II through the 1970s would have been even less 
adequate to protect the hearing of service members than 
programs in place since the late 1970s because only early 
hearing protection devices of limited effectiveness were 
available."  Lastly, she asserted that the Veteran's in-
service duties performed in air transport, exposed him to 
damaging noise levels, arguing that there was probative value 
in assessing specific instances in which the Veteran was 
exposed to damaging noise levels while performing his duties.

Finally, D.W. attacked the proposition that whispered voice 
tests were sufficient to adequately detect noise-induced 
hearing changes that occurred during service, arguing that 
the only way to evaluate changes in hearing associated with 
military service was to obtain an audiogram.  D.W. again used 
the Institute of Medicine of the National Academies study to 
support her statement.  The report found that "it was 
critical to obtain an audiogram at entrance and exit from 
military service to clearly establish whether noise-induced 
hearing loss developed during military service."  D.W. noted 
that only a whispered voice test was administered to the 
Veteran at discharge from the military, not an audiometric 
test.  In summary, D.W. is stating her belief that normal 
whispered voice tests do not in and of themselves rule out 
changes in hearing acuity which occurred during service.

After considering both the August 2007 VA audiologist's 
opinion which found that the Veteran's hearing loss was less 
likely as not caused by or a result of his time in the 
military, and the November 2008 private audiologist's opinion 
which found that his current hearing loss was more likely 
than not related to his military service, the Board finds 
that the November 2008 private audiologist's opinion is 
entitled to greater weight because the examiner provided a 
thorough rationale for her opinion, supported by medical 
treatises, and called into question the 2007 examiner's sole 
rationale for her opinion, which was that the Veteran's 
whispered voice test at discharge was normal.  In this 
regard, the Board notes that the thoroughness and detail of a 
medical opinion are important factors in assessing the 
probative value of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-499 (2000).  The Board finds that the 2008 
examiner's opinion is supported by a thorough rationale which 
includes several specific reasons why the Veteran's hearing 
loss is related to military service, and is backed up by 
medical literature.  As such, the Board assigns it more 
weight than the 2007 examiner's opinion which contained a 
brief rationale that has been called into question by the 
private audiologist.  The evidence therefore favors a grant 
of service connection.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


